Per Curiam.
The only question to he decided in this case is whether the provision of § 118 of ch. 71 of the Laws of 1897 (p. 192), that
“All costs, penalties and interest, in excess of six per cent, per annum from the date of delinquency on all state, county, school district, road district and municipality taxes levied for the year 1895 and previous years, and which have not been sold at tax sale to parties other than the county or municipality for which the original tax was levied be and are hereby remitted, and the county treasurers of the respective counties in this state are authorized to receive and receipt for the net amount of such taxes, as originally levied, with six per cent, interest per annum from the date of delinquency;”
with a provision in relation to the time of the payment of the taxes, includes assessments levied for local improvements. The lower court held that it did not. We think the court properly construed the act, and the judgment will be affirmed.